                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA           :
                                   :   CRIMINAL ACTION
           vs.                     :
                                   :   NO. 17-151-1
JOEL LEE QUENTIN SCOTT             :
75935-066

                                 O R D E R

      AND NOW, this    21st day of     June, 2021, upon consideration

of Defendant's Pro Se Motion for Compassionate Release/Sentence

Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No.

140), and the Government's Response in Opposition thereto (Doc.

No. 145) it is hereby ORDERED that:

    1. The Defendant’s request for appointment of counsel is

      DENIED;1

    2. The Defendant’s request to be released into home

      confinement is DENIED;

    3. The Defendant’s request for a hearing is DENIED;

    4. The Defendant’s Motion for Compassionate Release/Sentence

      Reduction (Doc. No. 140) is DENIED WITHOUT PREJUDICE for

      the reasons set forth in the preceding Memorandum Opinion.

                                         BY THE COURT:

                                          s/J. Curtis Joyner
                                         J. CURTIS JOYNER, J.

1The Federal Community Defender Office informed this Court that they reviewed
Mr. Scott’s Motion for Compassionate Release and do not to seek appointment
for the purposes of the sentence reduction motion. We, therefore, deny the
request.
